Citation Nr: 0629723	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  99-24 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
skin disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from January 1967 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran appeared at a Travel Board hearing in July 2000 
before a Veterans Law Judge who is no longer at the Board.  
The Board informed the veteran of this fact in a May 2006 
letter, and inquired if he desired another hearing.  See 
38 C.F.R. § 20.707 (2005).  In his July 2006 response, he 
advised that he did not desire another hearing.  A transcript 
of the hearing testimony is associated with the claims file.

In an October 2000 decision, the Board reopened the veteran's 
previously denied claim for entitlement to service connection 
for PTSD and remanded the case to the RO for additional 
development of both issues on appeal.  The RO completed the 
additional development and returned the case to the Board for 
further appellate review.  The veteran's representative 
submitted additional argument on his behalf in May 2006.

In July 2006, the Board received additional evidence from the 
veteran, for which he waived initial RO review and 
consideration.  In light of the veteran's waiver, the Board 
may properly consider the evidence in this decision.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's skin disorder manifests with multiple small 
vesicles over the lateral aspects of the fingers, 
hyperkeratotic papule with linear firm extension on the left 
palm, and thick hyperkeratotic scale over both plantar 
surfaces of the feet, heaped up over joints, with some 
fissuring.

3.  The preponderance of the probative evidence indicates 
that PTSD is not related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
a skin disorder, to include tinea pedis or dishydrotic 
eczema, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 
7899-7806 (in effect prior to August 30, 2002), Diagnostic 
Code 7899-7806 (2005).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The veteran's claims were received prior to the enactment of 
the VCAA.  Nonetheless, the VCAA is applicable to his claim, 
as it was pending before VA and not yet final as of the date 
of enactment.  66 Fed. Reg. 45,629 (August 29, 2001); VA 
O.G.C. Prec. Op. No. 7-2003 (November 19, 2003).  The notice 
requirements of the VCAA require VA to notify the veteran of 
any evidence that is necessary to substantiate his claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters of October 2001, May 2003, and July 
2005, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for an increased rating and for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any further evidence that was relevant to the claim.  
An April 2006 letter informed the veteran how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, the results of the research 
conducted by the U. S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the Center for Unit Records 
Research), and the transcript of his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Increased rating.  Historically, the service medical records 
reflect that the veteran was treated for tinea pedis and a 
rash.  A May 1969 entry reflects that his hands had been 
breaking out.  He was treated with topical medications.  The 
November 1993 VA examination report reflects that examination 
revealed scaling and post-inflammatory hyperpigmentation of 
the palms and soles.  The diagnosis was chronic tinea pedis 
with recurrent blisters.  A December 1994 rating decision 
granted service connection for tinea pedis, with a 
noncompensable evaluation.

The veteran's current claim for an increased rating was 
received by the RO in 1998.  The May 1999 VA examination 
report reflects that the veteran reported continued flaking 
and itching of his hands and feet.  Physical examination 
revealed scale and collarettes of the soles and fingers and 
lichenified palms.  The examiner rendered a diagnosis of 
dishydrotic eczema, without tinea pedis.  The July 1999 
rating decision changed the veteran's diagnosed disorder from 
tinea pedis to dishydrotic eczema, to conform with the 
diagnosis, and granted a compensable evaluation of 10 
percent.

The veteran's Notice of Disagreement reflects that he 
believed a higher rating was indicated because he did in fact 
manifest marked disfigurement on his feet and hands.  He also 
related that he had constant itching and permanent scars, 
especially on his groin and inner thighs.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The rating criteria for skin disorders were changed after the 
RO received the veteran's claim.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran may be entitled to 
resolution of his claim under the criteria that are to his 
advantage.  The old rating criteria may be applied throughout 
the period of the appeal, if they are more favorable to the 
veteran.  New rating criteria, however, may be applied only 
from the effective date of the change forward, unless the 
regulatory change specifically permits retroactive 
application.  38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 
7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000).

As noted above, the July 1999 rating decision rated the 
veteran's skin disorder analogously under hyphenated DC 7899-
7806 for eczema.  See 38 C.F.R. § 4.20.  While on remand, the 
veteran's claim was considered under both the prior and 
current criteria, of which the November 2004 Supplemental 
Statement of the Case informed him.

Under the prior criteria, Diagnostic Code 7806 for eczema 
provides for a 50 percent rating if there was ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if the disorder is exceptionally 
repugnant.  A 30 percent rating applies if there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 10 percent rating applies if there is 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A non-compensable rating applies 
if the manifestations are slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or a small 
area.  38 C.F.R. § 4.118 (pre-August 30, 2002).

According to the revised rating criteria, Diagnostic Code 
7806 provides a 60 percent rating for eczema with more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  A 30 percent evaluation 
will be assigned with 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immuno-suppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  With at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period a 10 percent rating will be 
assigned.  With less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-month period 
a zero percent rating will be assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806, effective as of August 30, 2002.

Upon review of the record, the Board finds that the competent 
evidence of record shows that the veteran's skin disorder 
does not meet or approximate the criteria for a rating in 
excess of 10 percent.  38 C.F.R. §§ 4.1, 4.3, 4.7.

Although the current rating criteria would apply only from 
August 30, 2002, the Board will first consider the veteran's 
claim against those criteria.  The salient factor for 
consideration under these criteria is the veteran's treatment 
for his disorder, as the post-remand examination reports 
reflect that less no than 10 percent of his body is impacted 
by the disorder.  The April 2004 examination report reflects 
that the examiner noted that six percent of the veteran's 
body was affected, with manifestations on his left thumb, 
between joints, his feet, and groin.  The same examiner at 
the September 2004 examination noted that two percent of the 
exposed area and five percent of the veteran's entire body 
were affected.  The assessment was the same at the November 
2004 examination.

Thus, the area of the veteran's body affected by the disorder 
does not meet or approximate the criteria for a rating in 
excess of 10 percent under the revised criteria.  See 
Diagnostic Code 7806 (2005).  In his written submissions of 
July 2006, for which he waived initial RO consideration, he 
asserted that his providers had in fact prescribed steroids 
or immunosuppressants in light of the lack of long-term 
relief provided by the topical applications.  In his December 
2004 statement, he related that the extensive calluses on his 
feet precluded his starting the therapy.  The Board finds no 
support for this assertion in the claims file.

All of the recent examination reports reflect that the 
veteran has neither been placed on a corticosteroid or 
immunosuppressant regimen.  His outpatient treatment records 
for December 2004 reflect that his providers still prescribed 
a topical ointment.  The December 2004 podiatry note reflects 
that the veteran related that the dermatology clinic was 
going to start him on a steroid, but the podiatry examiner 
observed that a dermatology note reflected that the veteran 
was prescribed Carmol cream.  Nonetheless, even if his 
dermatology providers do envision treating him with a steroid 
or immunosuppressant in the future, the fact is that he does 
not meet that rating criteria as of this review of his 
appeal.  Accordingly, the Board finds that his skin disorder 
does not meet or approximate a rating in excess of 10 percent 
under the current criteria.  38 C.F.R. §§ 4.3, 4.7, 
Diagnostic Code 7806 (2005).

The prior criteria do not rely solely on objective standards 
as do the current criteria.  In addition to the objective 
standards of constant exudation and extensive lesions, they 
also include the subjective standards of itching or marked 
disfigurement.  See Diagnostic Code 7806 (pre-August 30, 
2002).  The veteran's VA outpatient treatment records reflect 
that he considers himself disfigured by his skin disorder.  
As noted above, his written submissions reflect his 
assertions that his disorder does manifest extensive lesions 
and marked disfigurement.  At the hearing, the veteran 
related that his skin erupted and sores with pus developed, 
with his feet having the worse symptoms.  When the inside of 
his hand erupted, he wrapped it.  

A July 2006 lay statement of his adult daughter reflects 
that, as a little girl, she remembered that the veteran 
always wore socks and shoes, even in the house, because of 
how bad his feet looked.  She also remembered that he would 
wear white gloves because his hands would flake.  She did not 
relate any current symptoms she may have observed during the 
appeal period.  The veteran's now estranged wife's statement 
related that, during their marriage, she frequently wondered 
if his skin condition was contagious, as he flaked all over 
the bed.  He used several different creams and ointments, but 
none seem to work.

The examination reports reflect that the veteran consistently 
complained of intermittent itching, especially in the summer.  
The topical applications would provide only temporary relief.  
Physical examination did not, however, reveal any of the 
other manifestations that would meet or approximate a 30 
percent or higher rating under the prior criteria.  The 
November 2004 examination report reflects that the examiner 
observed that there was no malignant or benign neoplasm, 
urticaria, vasculitis, erythema multiforme, scarring or 
disfigurement.  The veteran's hands were clear on the day of 
the examination.  His feet manifested with diffuse scale, no 
maceration, brilia, ulceration, exudation, exfoliation, 
crusting, or excoriation.

A VA dermatology treatment note, also in November 2004 
approximately two weeks after the examination, reflects that 
the veteran's hands were symptomatic, with multiple small 
vesicles over the lateral aspects of the fingers, and 
hyperkeratotic papule with linear firm extension on the left 
palm.  The April 2004 and September 2004 examination reports 
reflect that the veteran's hands were symptomatic at those 
examinations, but the examiners still noted that there was no 
disfigurement or scarring.

Even according the veteran the benefit of the doubt on his 
itching, the evidence of record does not show extensive 
lesions or marked disfigurement.  Neither is there any 
evidence of ulceration, extensive exfoliation, or a medical 
finding of exceptionally repugnant.  Thus, the Board is 
constrained to find that the veteran's skin disorder does not 
meet or approximate a rating in excess of 10 percent under 
either the prior or current criteria.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


Service connection.  The veteran claims entitlement to 
service connection for PTSD secondary to a claimed stressor 
that occurred during his service at Takhli Royal Thai Air 
Force Base, Thailand.

At his hearing, the veteran related that his duties at Takhli 
entailed making aerial maps.  The base was located in an area 
where there were local indigenous Viet Cong sympathizers 
which the veteran referred to as Thai Cong.  The main 
stressor he claims, however, is that in April 1968, a 
building located across the street from or nearby the 
building where he worked daily was blown up.  He related that 
the source of the explosion was a planted device.  The 
veteran related that he used the bathroom in the building.  
He stated that someone "had to be hurt," but he did not 
relate the basis for his assumption or conclusion.  Any 
injuries would have been solely to local nationals, and he 
did not know any of them.  

The veteran also described flying into or over Vietnam, at 
tree-top level, on two or three occasions as part of his map 
making duties.  He described seeing puffs of smoke from 
below, and that his assumption was that they were the result 
of the plane being shot at.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In light of the fact that 
the veteran's medical records reflect that he is diagnosed 
with PTSD, the issue before the Board is whether his claimed 
stressor is verified.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The Board finds that the veteran's claimed stressor is not 
combat related, as he does not claim to have personally 
joined in combat with the enemy, and merely being in a combat 
theater of operations is not sufficient evidence for a combat 
related stressor.  See VA O.G.C. Prec. Op. No. 12-99, pp. 2-3 
(October 18, 1999).

The veteran's personnel records reflect that he was assigned 
to Takhli from January 1968 to December 1968, and his Air 
Force Specialty Code was illustrator.  His personnel records 
reflect no evidence that he was on flight duty or that he was 
an air crew member.  Further, his service medical records 
reflect no notation that he was on flying status.

In November 2001, the JSRRC provided the RO with the 
historical reports of the Wing at Takhli for Calendar Year 
1968.  These reports reflect no mention of a building being 
damaged or destroyed by explosives or other means.  The only 
mention of harm to a local national was the murder of a 
prostitute.

The Board deems it highly doubtful that the wing historical 
reports would 
have omitted as significant an event as the destruction of a 
base facility by explosives.  Thus, the Board finds the 
claimed stressor is not verified.  

In the absence of a verified stressor, there is no basis upon 
which the claim can be granted.  38 C.F.R. §§ 3.303, 
3.304(f); Cohen, supra.

In reaching the conclusions above the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Entitlement to a rating in excess of 10 percent for a skin 
disorder, to include tinea pedis or dishydrotic eczema, is 
denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


